Citation Nr: 0619824	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a right ankle sprain, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July to November of 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the RO.  

During his February 2006 video conference hearing, the 
veteran reported loss of use of the right foot.  The RO 
should thus contact the veteran to determine whether he is 
seeking special monthly compensation under 38 U.S.C.A. 
§ 1114(k) on that basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  



REMAND

In the present case, the veteran's service-connected right 
ankle disorder has been evaluated at the maximum 20 percent 
rate under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  For a 
higher evaluation of 30 percent to be assigned, the evidence 
must show findings equating to ankylosis of the right ankle 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.  

The veteran's most recent VA examination of the right ankle 
was conducted in September 2004.  As indicated in the 
veteran's February 2006 video conference hearing testimony, 
however, his symptomatology may have worsened since that 
time.  

During this hearing, the veteran asserted that he had loss of 
use of the right foot.  He indicated that he had recently 
been fitted with new ankle braces at the West Haven, 
Connecticut VA Medical Center (VAMC) and that he would have 
"no support" and "be definitely on the ground" without the 
new braces.  

Moreover, he stated that his right ankle was in "a locked 
position," and the Board notes that this raises the 
possibility of ankylosis.  He further asserted that his claim 
was being denied by VA because the RO found his major right 
lower extremity symptoms to be due to an intervening 
automobile accident.  

Based on this testimony, the Board finds that a new VA 
orthopedic examination, addressing the nature and extent of 
the veteran's service-connected right ankle disorder, is 
warranted.  See VAOPGCPREC 11-95 (April 7, 1995).  Moreover, 
as the most recent VA medical records contained in the claims 
file date from June 2005, updated records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  All records of medical treatment 
dated since June 2005 should be requested 
from the West Haven VAMC.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of his service-
connected right ankle disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All necessary tests and studies, 
specifically to include range of motion 
testing, should be performed.  The 
examiner is requested to provide 
commentary as to the presence and extent 
of any functional loss due to pain, 
painful motion, and ankylosis of the 
right ankle.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for residuals of a 
right ankle sprain should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


